DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 4/06/2021, with respect to the rejection(s) of claim(s) 1-9 and 21 under Ito and Yasuda as applied to claims 1-9 and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito and Hayashi et al. (US 2014/0154586 A1, hereafter Hayashi) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0141716 A1, relied upon as a translation of WO 2014/208133 published 12/31/2014, hereafter Ito) in view of Hayashi et al. (US 2014/0154586 A1, hereafter Hayashi).
With regard to claims 1, 2, and 21 Ito teaches an all-solid-state battery with sintered multilayer body ([0012] wherein electrode and electrolyte read on multilayer) comprising:

wherein:
the first electrode layer contains an electrode active material having an olivine-type crystalline structure [0049]; 
the solid-state electrolyte layer contains a solid-state electrolyte having a NASICON-type crystalline structure [0010]; 
a composition of the solid-state electrolyte layer at least in a vicinity of the first electrode layer is expressed by Li1+x+zDx(EyTi1-y)2-x(SiO4)z(PO4)3-z wherein 0≤x≤0.8, 0≤y<1, and 0≤z≤0.5, D may be Al or Ga, E may be Ge or Zr, and between 0.05 and 0.4 moles of Co may be added for each mole of solid electrolyte [0050, 0053-0054].  This would approach and obviate the claimed composition range when the y value in the formula of Ito approaches 1 (which would result in the amount of Ti approaching zero and being replaced by Ge or Zr) and the y for the “Ay” component in the claimed formula is equal to zero (claim 2 since the claimed Mg amount would be zero and therefore not required) since one of ordinary skill in the art would expect them to exhibit the same properties.  See MPEP 2144.05.  That is, Ito teaches the use of trace amounts of Ti.
Moreover, Ito teaches the use of a range of elemental compositions [0050, 0053-0054] and teaches the diffusion between the solid electrolyte and electrode [0006] but does not explicitly teach a difference in Ti concentration between the areas near the electrode layer and the areas not near the electrode layer.  However, in the same field of endeavor, Hayashi teaches the use of an intermediate layer between the solid 2MnO3 [0012] .When combined with Ito this would result in a solid state electrolyte layer which would not contain Ti in the vicinity of the electrode between the solid electrolyte of Ito and the electrode of Ito due to the intermediate layer not containing Ti (claim 21). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the intermediate layer of Hayashi with the battery of Ito for the benefit of preventing reactions between components during firing (sintering) [0016] which would benefit the sintered components of Ito [0007]. 
	The claim limitation of “made of a sintered multilayer body” is regarded as a product by process limitation that would only require the structure of a multilayer material made of components that are fused together.  The materials of Ito [0007] and Hayashi [0016] are known to be sintered and would therefore have the required structure.
With regard to claims 3-4, Ito teaches a LiCoPO4 active material [0049].
With regard to claims 5-7, Ito teaches the electrolyte layer has a primary phase having a NASICON-type crystalline structure and secondary phases (precipitate) of crystalline structures (olivine) different from that of the primary phase [0010].  Ito further teaches peak intensity ratios that would fall within and obviate the claimed range [fig. 9].
With regard to claim 8, Ito teaches a particle size (diameter) of 10 microns or less (which encompasses and obviates the claimed range) [0121].
With regard to claim 9, Ito teaches LiCoPO4 (when M=Co) [0054].

Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Hayashi as applied to claims 1-9 and 21 above, and further in view of Ouchi et al. (US 2012/0171549 A1, hereafter Ouchi).
With regard to claims 10-15, Ito teaches a positive electrode having an active material with an olivine crystal structure [0049], teaches the claimed overall composition 
With regards to claims 16-19, Ito does not explicitly teach that the first and second electrode layers contain a common electrode active material.  However, in the same field of endeavor, Ouchi teaches that Li3V2(PO4)3 may be used as an active material component in a positive electrode layer and in a negative electrode layer [0107-0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active material of Ouchi with the electrode layers of Ito since it is known to be effective when used with a solid electrolyte and provides a good cost to performance ratio [Ouchi 0105-0108, 0112].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724